Citation Nr: 0720377	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  98-17 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for myositis of the 
right paravertebral, trapezius, and rhomboid muscles, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to June 
1978, with additional periods of active and inactive duty for 
training, including in November 1982.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which granted an increased 
10 percent evaluation for the veteran's service-connected 
myositis of the right paravertebral, trapezius, and rhomboid 
muscles.  The veteran appealed that decision.

The Board remanded the case to the RO in March 2001 for 
additional medical development and to comply with the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  

The Board remanded the case to the RO again in October 2003 
to obtain additional medical evidence and to notify the 
veteran of newly revised rating criteria pertaining to the 
spine.  In January 2006, the case was remanded for 
procurement of the records of the Social Security 
Administration (SSA).  

All requested development and notification action have been 
accomplished and the case is once again before the Board for 
review.

The veteran has raised the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
The Board refers this matter to the RO for appropriate 
action.  

FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran exhibited no 
more than slight or mild disability of the cervical spine.

2.  Prior to September 26, 2003, the veteran exhibited no 
more than slight or mild disability of the cervical spine and 
did not have any incapacitating episode of at least four 
weeks during the previous 12 months.

3.  From September 26, 2003, the veteran exhibited no more 
than slight or mild disability of the cervical spine and did 
not have any incapacitating episode of at least four weeks 
during the previous 12 months; the veteran's motion of the 
thoracolumbar spine exceeded 30 degrees and he did not have 
favorable ankylosis of the entire thoracolumbar spine; the 
veteran had mild impairment of the sciatic nerve.

4.  As of December 7, 2004, the veteran exhibited moderate 
limitation of motion of the cervical spine.  

5.  The veteran's myositis of the right paravertebral, 
trapezius, and rhomboid muscles has not been productive of 
motion limited to shoulder level at any time during the 
appeal period.  


CONCLUSIONS OF LAW

1.  Prior to December 7, 2004, the criteria for a rating in 
excess of 10 percent for myositis of the right paravertebral, 
trapezius, and rhomboid muscles have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.7, 4.71a, Diagnostic Codes 5201, 5202, 5203, 5290, 5293, 
5295, 5322, 5323 (2003); Diagnostic Codes 5235-5243 (2006).

2.  From December 7, 2004, the criteria for a rating of 20 
percent for myositis of the right paravertebral, trapezius, 
and rhomboid muscles have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic 
Code 5290 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist provisions 
of VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in January 2002, April 2004, and February 
2006 cumulatively satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letters told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  Although the notification 
letter was not sent prior to the initial adjudication of the 
claimant's claim, this was not prejudicial to the claimant 
since the claimant was subsequently provided adequate notice 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided in 
November 2006.  If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Simmons v. Nicholson, No. 2006-7092 
(Fed. Cir. May. 16, 2007); see also Sanders v. Nicholson, No. 
2006-7001 (Fed. Cir. May. 16, 2007).  In this case, the 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claim.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  See Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. Sept. 22, 2006).

The claimant's pertinent VA, SSA, and private medical 
treatment records, have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in June 1998, May 2002, and December 2004.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected disability since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  As noted below, the VA 
examiner in December 2004 indicated that the veteran did not 
fully cooperate on the VA examination.  Nevertheless, the VA 
examiner was able to assess the veteran's current level of 
disability sufficiently for the veteran's claim for an 
increased rating to be adequately considered.  To the extent 
that the veteran may feel that his disability level is more 
severe, the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In November 2006, the veteran was notified in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

At a November 1981 VA examination, the veteran was noted to 
be right handed.

In an October 1982 rating decision, service connection was 
granted for deformity and edema of the right sternoclavicular 
joint, traumatic, with myositis of the right paravertebral, 
trapezius and rhomboid muscles.  A 10 percent rating was 
assigned effective August 1981, under Diagnostic Code 5202-
5290.  

In a June 1986 rating decision, the RO reduced the disability 
rating to non-compensable, effective September 1986.  

The veteran's service-connected disability is recharacterized 
as myositis of the right paravertebral, trapezius and 
rhomboid muscles.

In April 1998, correspondence was received in which the 
veteran requested an increased rating.  

Thereafter, VA outpatient records showed complaints of neck 
pain in January and April 1998.  The diagnosis was muscle 
spasm.

In June 1998, he was afforded a VA examination.  It was noted 
that 1995 VA examination findings revealed mild degenerative 
joint disease, straightening of the cervical lordosis due to 
muscle spasms, and faint calcifications of the ligamentum 
nucha.  Currently, the veteran reported having localized 
severe cervical pain on the right side of the neck and 
clavicle.  He also related that he had loss of strength in 
the right arm.  For treatment, he used 800 milligram Motrin.  
Jumping and traveling were precipitating factors.  The 
veteran indicated that he could not do decorations in the 
house like he used to be able to do.  Physical examination 
revealed full and complete range of motion of the cervical 
spine with no painful motion.  There was no objective 
evidence of painful motion on all movements of the cervical 
spine.  There was objective evidence of mild right trapezius 
thrombosed muscle spasms.  There was no objective evidence of 
weakness of the arms and hands.  There was mild tenderness to 
palpation on right trapezius, rhomboid and right 
paravertebral muscles.  There were no postural abnormalities 
of the back and no fixed deformities.  There was mild muscle 
spasm on the right paravertebral muscle and trapezius and 
rhomboid muscles.  Muscle reflexes, biceps, triceps, 
brachioradialis, were +2 and symmetric.  There was no Hoffman 
sign.  There was no muscle atrophy of the upper extremities 
and muscle strength was normal.  The diagnosis was myositis 
of the right paravertebral muscles, trapezius and rhomboid.  

In a July 1998 rating decision, an increased rating of 10 
percent was granted effective April 1998.  The 10 percent 
rating was granted based on functional loss due to pain per 
38 C.F.R. § 4.40.  The veteran has appealed this rating.

In November 1998, the veteran testified at a personal hearing 
at the RO.  At that time, the veteran related that he had not 
worked since 1981-1982.  The veteran indicated that he was 
prescribed Flexeril and Mellaril for treatment of a 
psychiatric disorder as well as his neck disorder.  He stated 
that he had continuous pain behind his ear and at the base on 
his skull.  He reported that he had muscle spasms.  He also 
described having arm weakness.  

In July 1999, paravertebral tenderness was reported.  In 
addition, the veteran complained of neck pain extending to 
the shoulders.  In November 1999, low back pain was reported.  
The veteran thereafter continued to complain of low back pain 
and paravertebral tenderness.  Intermittent limited motion 
was noted, although the exact limitations were not indicated.  
Alternatively, intact range of motion was noted.  The limited 
range of motion occurred with complaints of back pain.  In 
April 2002, the veteran also reported having neck pain.  

In May 2002, the veteran was afforded a VA examination.  At 
that time, it was noted that the veteran had been treated for 
neck and low back pain and had been described anti-
inflammatory drugs as well as muscle relaxants.  The veteran 
reported that precipitating factors included watching 
television, reading, looking up a tree, sleeping with a 
pillow.  The veteran related that his left side was worse, 
but then indicated that he had moderate pain in the right 
cervical area, trapezius and rhomboid area with radiation to 
the right shoulder associated with numbness in the left thumb 
and index finger.  There was no fecal or urinary 
incontinence.  He reported that he had difficulty lacing his 
shoes.  The examiner noted that there was no bone, joint, or 
nerve damage.  The strength of the muscles of the upper 
extremities was 5/5 which was normal.  There was no muscle 
atrophy of the upper extremities or hand muscles.  It was 
noted that the veteran was very muscular in the upper 
extremities.  There were no postural abnormalities of the 
back nor fixed deformities.  Muscle reflexes of the upper 
extremities, biceps, triceps, and brachioradialis were +2 
bilaterally and were symmetric.  There was no Hoffman's sign.  
There was no muscle herniation.  The veteran could move 
muscle groups, joints on the cervical spine though normal 
range with sufficient comfort, endurance, and strength to 
accomplish the activities of daily living.  Range of motion 
of the cervical spine on forward flexion was 30 degrees, on 
backward extension was 30 degrees, on lateral flexion was 30 
degrees, and on rotation was 45 degrees.  All movements were 
pain-free.  The examiner noted that the range of motion and 
function of the cervical spine were not additionally limited 
by pain, fatigue, weakness, or lack of endurance following 
repetitive use or during flare-ups.  Although the veteran had 
a moderate right trapezius muscle spasm, there was no right 
rhomboid spasm or right paravertebral muscle spasms.  The 
diagnosis was myositis of the right paravertebral muscles, 
trapezius, and rhomboid.  

The examiner noted that the veteran had full and complete 
range of motion of the cervical spine which was pain free.  
He had no weakened movement, excess fatigability or 
incoordination of any of the muscles.  There was no 
functional disability due to pain on repeated use.  The 
veteran's condition was dormant.  The only positive finding 
was moderate spasms of the right trapezius muscle.  

In November 2002, the veteran underwent magnetic resonance 
imaging (MRI) of the right arm.  No abnormality was seen, but 
another was recommended.  

VA outpatient records dated from June 2002 through March 2004 
documented complaints of low back pain.  March 2004 records 
also noted cervicalgia.  

In December 2004, the veteran was afforded a VA examination.  
At that time, the veteran reported that he had a constant and 
severe right sternoclavicular joint pain with radiation to 
the cervical area, on both sides and shoulders, associated 
with occasional numbness.  There was no history of fecal or 
urinary incontinence.  The veteran related that he used 
Naprosyn for pain.  During flare-ups, the veteran sought 
treatment from VA.  Precipitating factors included reading 
the newspaper, reading a book, bending the neck, lacing 
shoes, standing for less than one hour.  To alleviate pain, 
the veteran took medication and rested.  The veteran reported 
that he had endured acute painful episodes 4-5 times per week 
with the pain lasting 15 hours.  Physical examination 
revealed that the veteran walked unaided.  The veteran 
related that he used one Lofstrand crutch with acute pain.  
He did not use a thoracolumbar brace or orthosis.  The 
veteran exercised 3 times per week for 30 minutes.  He was 
able to walk 10-15 minutes.  The veteran reported that he had 
fallen 2-3 times during the past year due to cervical and 
right sternoclavicular and shoulder pain.  He did not visit 
any doctor to document the falls.  On activities of daily 
living such as eating, grooming, bathing, and using the 
toilet, he indicated that he performed these activities with 
difficulty and was occasionally assisted by his wife.  He 
needed his wife's help to dress and undress.  He described 
being limited in his recreational activities.  On 
examination, the examiner noted that the veteran did not 
exhibit full effort and was difficult to examine.  Range of 
motion on flexion, extension, and on right and left lateral 
external rotation was to 10 degrees.  Range of motion of the 
right shoulder on abduction and flexion equaled 85 degrees.  
Internal and external rotation equaled 60 degrees.

The examiner observed that on dressing and undressing, the 
veteran exhibited a lot more forward flexion, from zero to 40 
degrees, than he had previously had measured, as well as a 
lot more motion of the right shoulder with 95 to 100 degrees 
of abduction and flexion.  The veteran was able to move his 
right shoulder and cervical spine or sternoclavicular joint 
pain-free.  The examiner could not comment on DeLuca factors 
because the veteran was not using his full muscular effort.  
There was no palpable muscle spasms or tenderness with the 
trapezius, sternoclavicular, or rhomboid muscles.  Muscle 
strength was difficult to assess due to poor muscular effort 
as the veteran claimed severe pain.  There was no tenderness 
to palpation.  There were no postural abnormalities of the 
cervical spine nor fixed deformities.  

Sensory examination revealed diminished pinprick and smooth 
sensation on the left arm, not following any specific 
dermatomal pattern.  However, it was nonradicular.  There was 
no muscle atrophy of the upper extremities and there was 
normal muscle tone in the upper extremities.  As noted, 
muscle strength was difficult to assess.  Reflexes of the 
biceps, triceps, and brachioradialis were 2+ and symmetric.  

When questioned about prescribed bedrest, the veteran 
indicated that he had been given medical certificates for 
rest, but did not know the dates.  His wife stated that the 
veteran had not been given any medical certificates nor was 
bedrest prescribed by a physician.  

An August 2006 private MRI revealed bulging annulus fibrosus 
at L3-4 and L4-5, slightly indenting the thecal sac and 
encroaching the neural foramen bilaterally.

The veteran's service-connected myositis of the right 
paravertebral, trapezius, and rhomboid muscles has been rated 
under Diagnostic Code 5202-5290.  He seeks a rating in excess 
of 10 percent.  

The rating schedule provides that diseases including 
bursitis, synovitis, myositis, and tenosynovitis will be 
rated on limitation of motion of affected parts, similar to 
degenerative arthritis.  38 C.F.R. § 4.71a, Codes 5019, 5020, 
5021, 5024.  Traumatic and degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion, but in the absence 
of limitation of motion a compensable rating for degenerative 
arthritis can be assigned when there is x-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups (10 percent), or x-ray evidence of the same with 
occasional incapacitating exacerbations (20 percent).  Id.  
In this case, the veteran has degenerative joint disease of 
the cervical spine.  

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity, a 30 percent rating is 
granted when there is marked deformity for the major arm.  
Also under Diagnostic Code 5202, for recurrent dislocations 
of the major arm at the scapulohumeral joint, a 20 percent 
rating is granted with infrequent episodes, and guarding of 
movement only at shoulder level; a 30 percent rating is 
granted when there are frequent episodes and guarding of all 
arm movements for the major arm.  A 50 percent rating is 
granted for fibrous union of the major arm; a 60 percent 
rating is granted for nonunion (false flail joint) of the 
major arm; and an 80 percent rating is granted for loss of 
head of (flail shoulder) for the major arm.

Diagnostic Code 5201 provides that limitation of motion of 
the major arm at shoulder level warrants a 20 percent 
disability rating.  Limitation of motion of the major arm 
midway between the side and shoulder level warrants a 30 
percent rating.  When motion is limited to 25 degrees from 
the side, a 40 percent rating is warranted for the major arm.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major arm, a 10 percent rating is granted for 
malunion or nonunion without loose movement; a 20 percent 
rating is granted for nonunion with loose movement or for 
dislocation.

In this case, the Board notes that the veteran does not have 
ankylosis of the scapulohumeral joint.  He also does not have 
malunion of the humerus, recurrent dislocations of the 
scapulohumeral joint, fibrous union of the humerus, nonunion 
(false flail joint) of the humerus, or loss of head of (flail 
shoulder) the humerus.  Thus, his disability will not be 
rated on any of those bases.  

With regard to shoulder/arm motion, the Board notes that on 
his December 2004 examination, the veteran exhibited motion 
to approximately shoulder level on range of motion testing.  
However, the examiner felt that the veteran was not fully 
cooperating.  In fact, when he performed movements while 
dressing and undressing, the examiner stated that he 
exhibited 95 to 100 degrees of abduction and flexion which 
indicated motion above shoulder level.  Since the veteran is 
able to move his arm above shoulder level, clearly limitation 
of motion at shoulder level or beyond is not shown.  Movement 
to shoulder level is the minimum compensable rating regarding 
range of motion of the arm/shoulder.  

Rather, the veteran's service-connected myositis of the right 
paravertebral, trapezius, and rhomboid muscles has been rated 
pursuant to limitation of motion of the cervical spine.  The 
veteran also has degenerative joint disease of the cervical 
spine.  See VA examination report dated in June 1998.  

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
veteran's appeal.  

First, the rating criteria pertaining to intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
amended effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  Second, effective September 
26, 2003, the rating criteria for evaluating other spine 
disorders were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  More specifically, effective September 
23, 2002, VA amended the criteria for rating intervertebral 
disc syndrome only, but continued to evaluate that disease 
under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003)).  Effective September 26, 2003, VA updated 
the entire section of the rating schedule that addresses 
disabilities of the spine.  This update included a 
renumbering of the diagnostic codes pertinent to back 
ratings.  According to that renumbering, Diagnostic Code 5237 
now governs ratings of lumbosacral strain, Diagnostic Code 
5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2006)).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation should be applied.  VAOPGCPREC 3-
2000.

As such, the Board will assess the severity of the veteran's 
service-connected cervical spine disability under both the 
former, and revised criteria pertaining to ratings of the 
spine.

Prior to September 23, 2002 changes

Diagnostic Code 5290 provides a rating based on limitation of 
motion of the cervical spine with the assignment of a 10 
percent disability when slight, 20 percent when moderate, or 
30 percent when severe.  38 C.F.R. Part 4, Code 5290.

Prior to the September 2002 changes in the rating schedule, 
the veteran complained of neck pain and muscle spasm which 
were confirmed, objectively.  However, on two VA 
examinations, his movements on range of motion testing were 
full, complete, and pain-free.  The DeLuca criteria were not 
shown as specifically addressed by a VA examiner.  It was 
specifically noted that there was no functional disability 
due to pain on repeated use.  Although he exhibited mild 
tenderness to palpation on right trapezius and rhomboid 
muscle and right paravertebral muscles, his complaints of 
muscle weakness to include down the right upper extremities 
were noted to be not objectively confirmed.  His strength was 
normal, there was no atrophy, and there were no postural 
abnormalities of the back and no fixed deformities.  

VA outpatient records documenting instances of intermittent 
limited motion were noted, although the exact limitations 
were not indicated.  The Board accepts that during periods of 
painful flare-ups and muscle spasm, the veteran had some 
limited motion.  However, based on the totality of the 
evidence, the limitation was not moderate in degree as he 
resumed full, normal, and pain-free motion thereafter, as 
documented on the VA examination reports.  

Alternatively, by analogy as the cervical spine and not the 
lumbar spine is service-connected, under Diagnostic Code 
5295, effective prior to September 23, 2002, a 10 percent 
rating was assigned for lumbosacral strain with 
characteristic pain on motion.  If there was lumbosacral 
strain with muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position, a 20 percent evaluation was in order.  Finally, a 
maximum schedular rating of 40 percent was awarded when 
lumbosacral strain was severe, with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

In this case, the veteran demonstrated muscle spasm and the 
Board has accepted that the veteran had painful motion on the 
flare-ups of the muscle spasms.  However, the muscle spasms 
were mild and the veteran did not exhibit the equivalent of 
unilateral loss of lateral spine motion in the standing 
position.  Rather, the only positive findings on objective 
examination were the muscle spasm, itself.  Therefore, a 
higher 20 percent rating was not warranted on that basis.  

Alternatively, effective prior to September 23, 2002, a 10 
percent rating was provided for mild intervertebral disc 
syndrome with recurring attacks; a 20 percent rating was 
provided for moderate intervertebral disc syndrome with 
recurring attacks; a 40 percent rating was provided for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief; and a 60 percent rating was 
provided for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc and little intermittent relief.

As noted, the veteran had mild muscle spasms, but no other 
symptoms.  Specifically, he did not exhibit further 
neurological symptoms and no disc abnormalities were shown.  
Moderate disability was not demonstrated.  Accordingly, a 
higher 20 percent rating was not warranted on that basis.  

Under Diagnostic Code 5285, ratings were provided for a 
demonstrable deformity of a vertebral body.  The veteran was 
originally service connected for deformity and edema of the 
right sternoclavicular joint.  The veteran did not have a 
demonstrable deformity of a vertebral body in the cervical 
spine.  

Diagnostic Codes 5286 and 5289 provided ratings for complete 
bony fixation (ankylosis) of the spine.  As to rating the 
veteran under the criteria for ankylosis, it is noted that 
ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet. App. 524 (1999).  Here, the evidence showed that the 
veteran retained significant motion of the spine.  Therefore, 
rating premised on ankylosis was not warranted.  

Pursuant to September 23, 2002 changes

The revised, or "new," criteria pertaining to ratings for 
intervertebral disc syndrome, under Diagnostic Code 5293 were 
amended effective from September 23, 2002.  The revisions 
were designed to accommodate acute exacerbations or flare-ups 
of disc disease.  As such, the revised regulations provided 
that intervertebral disc syndrome (preoperatively or 
postoperatively) should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  The revised rating 
schedule for rating intervertebral disc syndrome is as 
follows:

A 10 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months. 

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board must consider both the criteria in effect prior to 
September 23, 2002, and the criteria which came into effect 
as of September 23, 2002.

The veteran continued to have complaints of neck and back 
pain.  However, no other symptoms were shown during this 
time.  The analysis under the applicable rating codes in 
effect prior to the September 23, 2002, changes remains the 
same, giving the veteran the benefit of the doubt that he 
continued to have muscle spasms.  

However, the veteran did not have any documented 
incapacitating episodes.  It was not shown that bed rest 
prescribed by a physician and treatment by a physician were 
demonstrated.  Thus, a higher rating on that basis was not 
warranted.  The veteran did not exhibit separate orthopedic 
and neurologic symptoms.  Thus, separate ratings on that 
basis were not warranted.  




Pursuant to September 26, 2003 changes

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237, 
spinal stenosis under Diagnostic Code 5238, degenerative 
arthritis of the spine under Diagnostic Code 5242, and 
intervertebral disc syndrome under Diagnostic Code 5243.  
Under the revised criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The 
Spine, Note (6) (2006).

Under the General Rating Formula, a 10 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent requires forward flexion of the thoracolumbar 
spine limited to 30 degrees or less; or favorable ankylosis 
of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine. 

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
effective September 26, 2003.

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees; extension is zero to 45 degrees; left and right 
lateral flexion are zero to 45 degrees; and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of the spinal motion provided in this note 
are the maximum that can be used for calculation of the 
combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors note the result of the disease or injury of 
the spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5 degrees.  

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  

The criteria with respect to evaluating intervertebral disc 
syndrome based on incapacitating episodes, effective from 
September 26, 2003, were essentially unchanged from the 
revised criteria of September 23, 2002.  Note (1) provided 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, effective September 26, 2003.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  The ratings for peripheral nerves are for 
unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6.

Under the old rating criteria, the veteran exhibited moderate 
limitation of motion of the cervical spine under Diagnostic 
Code 5290.  Although severe limitation of motion was shown on 
the range of motion exercises on the December 2004 
examination, the veteran was not cooperating fully, according 
to the examiner, and he exhibited greater motion on dressing 
and undressing, as documented by the examiner.  Thus, 
moderate limitation of motion, but no further, was shown.  
The Board has considered the directive of DeLuca.  The 
examiner specifically addressed the directives of DeLuca.  
Pain limits motion.  However, the limitation due to pain has 
been considered.  The other DeLuca elements are not 
demonstrated.

With regard to Diagnostic Code 5295, the veteran did not 
exhibit the criteria necessary for a higher 40 percent 
rating.  The veteran did not exhibit marked limitation of 
motion or abnormal mobility or the equivalent of listing of 
the whole spine to opposite side, positive neurological 
testing signs, loss of lateral motion, or other equivalent 
symptoms.

With regard to Diagnostic Code 5293, the veteran did not 
exhibit severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  Although he complained of 
muscle spasm, none was demonstrated on examination.  He had 
some diminished sensation on sensory examination, but that 
was the only positive finding.  With regard to the August 
2006 private MRI which revealed bulging annulus fibrosis at 
L3-4 and L4-5, the veteran is service-connected for the 
cervical spine, not the lumbar spine.  

Pursuant to Diagnostic Code 5285, the veteran does not have a 
demonstrable deformity of a cervical vertebral body.  

Pursuant to Diagnostic Codes 5286 and 5289, the veteran had 
movement of the spine, not ankylosis of the spine.  

Although the veteran indicated that he had endured acute 
painful episodes 4-5 times per week with the pain lasting 15 
hours and had been given medical certificates for rest, he 
did not know the dates and his wife stated that the veteran 
had not been given any medical certificates nor was bedrest 
prescribed by a physician.  There is no record of any 
prescribed bedrest by a physician in the claims file and all 
pertinent records have been obtained.  

The veteran has orthopedic impairment as he has limitation of 
motion of the cervical spine.  He also has diminished 
pinprick and smooth sensation on the left arm, not following 
any specific dermatomal pattern.  This diminished pinprick 
sensation is not radicular and is therefore not derived from 
the service-connected neck and muscle disability.  Therefore, 
a separate compensable rating for any neurologic impairment 
as associated with the neck/muscle disability is not shown.  
There is no demonstrated neurologic impairment in any other 
area.

Under the new criteria, in order for a rating in excess of 20 
percent to be warranted based on limitation of motion, 
forward flexion of the cervical spine must be limited to 15 
degrees or less; or there must be favorable ankylosis of the 
entire cervical spine.  That is not the case here.  As noted, 
although the veteran initially moved his spine on the range 
of motion testing to only 10 degrees in forward flexion, 
extension, bilateral flexion and bilateral rotation, he was 
able to move up to 40 degrees in forward flexion when 
performing other movement, as observed by the examiner.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

Accordingly, the Board relies on the probative expert opinion 
of the VA examiner.  

As noted, a separate compensable neurologic rating is not 
warranted.  In addition, it was specifically noted that the 
veteran did not have any bowel or bladder impairment per Note 
(1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Finally, the Board has considered whether a higher rating may 
be assigned based on muscle injuries per 38 C.F.R. § 4.73.  
The veteran does not have a muscle injury as described and 
contemplated within 38 C.F.R. § 4.56, however, he does have 
muscle impairment.  The paravertebral, trapezius, and 
rhomboid muscles are affected.  The veteran exhibited 
demonstrated muscle spasm, up until the December 2004 VA 
examination report.  The muscle spasms were mild.  The 
veteran also has limitation of motion of the neck.  No other 
symptoms have been associated with the muscle impairment.  
Muscle spasms and the limitation of motion of the neck have 
been compensated and the same impairment(s) may not also be 
compensated under the muscle codes as pyramiding is 
prohibited.  See 38 C.F.R. § 4.14.  Under the muscle codes, a 
higher rating is not alternatively for assignment under 
Muscle Groups XXII and XXIII, because the veteran's 
disability has never been more than moderate.  Under the 
applicable diagnostic codes, 5322 and 5323, moderate 
disabilities warrant a 10 percent rating.


Conclusion

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Board finds that the evidence supports a 
finding that under the old criteria of Diagnostic Code 5290, 
the veteran's myositis of the right paravertebral, trapezius, 
and rhomboid muscles, warrants a 20 percent rating, but no 
higher, as of the December 7, 2004, VA examination, when 
moderate limitation of motion was shown.  However, a 
preponderance of the evidence is against a rating in excess 
of 10 percent prior to that time under any version of the 
rating schedule.  


ORDER

Prior to December 7, 2004, the criteria for a rating in 
excess of 10 percent for myositis of the right paravertebral, 
trapezius, and rhomboid muscles is denied.

From December 7, 2004, an increased rating of 20 percent for 
myositis of the right paravertebral, trapezius, and rhomboid 
muscles is granted, subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


